DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 11-30-2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant seems to argue the rejections of claims 1 and 17 under 35 USC § 102(a)(1) are not valid because Chen fails to disclose a pulse gas delivery system that is configured to control an amount of gas mixture delivered in a pulse of gas flow, based on a received concentration of the process gas, to control a mole amount of the process gas delivered to a process chamber “in the pulse”. The examiner believes applicant’s emphasis on “in the pulse” is directed to current pulse for which the received concentration measurement is taken. Applicant points to Chen ¶ 0054, to exemplify Chen fails to control the current pulse based on the received concentration. First, the examiner believes the claims, as written, do not limit the controlled pulse to the current controlled pulse. Second, Chen’s concentration sensor is located before the PLC valve, as depicted in figure 4, thus Chen is capable of determining the concentration of process gas entering the PLC valve during a pulse, and Chen ¶ 0054 states the system controller may determine if an adequate amount of precursor was delivered on a particular pulse and, in not, increase the length of time for the pulse. In other words, Chen is capable of measuring concentration of gas as it flows through the PLC valve and based on this concentration, increase or extend the current pulse duration if adequate precursor in the process gas is not delivered during the pulse. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 8 - 11, 13 - 19, 22 and 24 - 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20050095859; “Chen”).


Regarding claim 2, Chen discloses, in figures 1 and 4, the pulse gas delivery system (120, 130, 140, 155) is configured to adjust a flow setpoint of the gas mixture (132) during the pulse (see Chen’s claim 2).


Regarding claim 6, Chen discloses, in figures 1 and 3-4, the pulse gas delivery system (120, 130, 140, 155) adjusts the flow setpoint (¶ 0050-0051, Chen adjusts valves to adjust the mass flow rate of process gas), during a pulse duration period (see Chen’s claim 2), based on a changed measurement of the process gas concentration during the pulse duration period (¶ 0038, examiner notes Chen measures precursor concentration several times throughout a duration the precursor is being delivered to the process chamber, skilled artisans would recognize Chen’s process of taking multiple concentration measurements during each pulse allows Chen to adjust flow throughout a pulse cycle).

Regarding claim 8, Chen discloses, in figures 1 and 3-4, the pulse gas delivery system (120, 130, 140, 155) adjusts the flow setpoint (¶ 0050-0051, Chen adjusts valves to adjust the mass flow rate of process gas) over time during the pulse duration period until the pulse duration period is complete (¶ 0038, examiner notes Chen measures precursor concentration several times throughout a duration the precursor is being delivered to the process chamber, skilled artisans would recognize Chen’s process of taking multiple concentration measurements during each pulse allows Chen to adjust flow throughout a pulse cycle, further Chen’s measurement occur during flow thus during pulse cycles).


Regarding claim 10, Chen discloses, in figures 1 and 3-4, the gas concentration measurement system (130, 140) comprises an ultrasound sensor (¶ 0021, Chen’s sensor is an ultrasound sensor or Fourier-transform infrared spectroscopy sensor).

Regarding claim 11, Chen discloses, in figures 1 and 3-4, the gas concentration measurement system (130, 140) is arranged in series between a source of the gas mixture (120) and the pulse gas delivery system (120, 130, 140, 155), to receive the gas mixture (132) from a source (120) and to provide the gas mixture (132) to the pulse gas delivery system (120, 130, 140, 155).

Regarding claim 13, Chen discloses, in figures 1 and 3-4, the process chamber (110) to which the pulse gas delivery system (120, 130, 140, 155) is configured to deliver the process gas (131) is one of: an Atomic Layer Deposition (ALD) process, an Atomic Layer Etch (ALE) process, a Through Silicon Via (TSV) process, a pulsed deep reactive ion etch (DRIE) process, a plasma enhanced chemical vapor deposition (CVD) process and a plasma enhanced etching process (¶ 0019, Chen’s system is suitable for at least CVD, ALD and PECVD).


Regarding claim 15, Chen discloses, in figures 1 and 3-4, the pulse gas delivery system (120, 130, 140, 155) is configured to adjust the pulse duration by ending the pulse duration when a total mole amount of process gas delivered is greater than or equal to a process gas mole delivery per pulse setpoint (¶ 0054, Chen’s pulse duration may be increased “until an adequate amount” of precursor “has been delivered”, the examiner construes Chen’s system ends a duration once the amount needed for a process cycle has been delivered).

Regarding claim 16, Chen discloses, in figures 1 and 3-4, the pulse gas delivery system (120, 130, 140, 155) is configured to adjust a flow setpoint of the gas mixture (132) during the pulse (see Chen’s claim 2).

Regarding claim 17, Chen discloses, in figures 1 and 3-4, a method of controlling a pulse gas delivery system (not enumerated, see figure 4), the method comprising: measuring a concentration ((130)¶ 0029, examiner notes Chen sensor measures the concentration of the precursor gas) of a process gas (131) in a gas mixture (132); with the pulse gas delivery system (120, 130, 140, 155), receiving the concentration (see figure 4, examiner notes Chen’s gas mixture forming a process gas is sensed by Chen’s concentration/flow sensor and passes through the PLC valve; ¶ 0037, further Chen’s sensor signals the system controller) of the process gas 

Regarding claim 18, Chen discloses, in figures 1 and 3-4, adjusting a flow setpoint of the gas mixture (132) during the pulse (see Chen’s claim 2).

Regarding claim 19, Chen discloses, in figures 1 and 3-4, adjusting the flow setpoint (¶ 0050-0051, Chen adjusts valves to adjust the mass flow rate of process gas) of the gas mixture (132) based on the received concentration (¶ 0050, Chen uses concentration sensor information as feedback to control delivery of the precursor) of the process gas (131).

Regarding claim 22, Chen discloses, in figures 1 and 3-4, adjusting the flow setpoint (¶ 0050-0051, Chen adjusts valves to adjust the mass flow rate of process gas), during a pulse duration period (see Chen’s claim 2), based on a changed measurement of the process gas concentration during the pulse duration period (¶ 0038, examiner notes Chen measures precursor concentration several times throughout a duration the precursor is being delivered to the process chamber, skilled artisans would recognize Chen’s process of taking multiple concentration measurements during each pulse allows Chen to adjust flow throughout a pulse cycle).


Regarding claim 25, Chen discloses, in figures 1 and 3-4, maintaining a constant pulse duration (¶ 0034, examiner notes Chen’s method is a software routine involving adjusting carrier gas passing through the precursor vessel and bypassing the precursor vessel, Chen does not adjust the PLC valve during the software routine) while adjusting the flow setpoint (¶ 0050-0051, Chen adjusts valves to adjust the mass flow rate of process gas).

Regarding claim 26, Chen discloses, in figures 1 and 3-4, measuring the concentration ((130, 306) ¶ 0029, examiner notes Chen sensor measures the concentration of the precursor gas) of the process gas (131) in the gas mixture (132) using an ultrasound sensor (¶ 0021, Chen’s sensor is an ultrasound sensor or Fourier-transform infrared spectroscopy sensor).

Regarding claim 27, Chen discloses, in figures 1 and 3-4, using the pulse gas delivery system (120, 130, 140, 155) to deliver the process gas (131) to one of: an Atomic Layer Deposition (ALD) process, an Atomic Layer Etch (ALE) process, a Through Silicon Via (TSV) process, a pulsed deep reactive ion etch (DRIE) process, a plasma enhanced chemical vapor 

Regarding claim 28, Chen discloses, in figures 1 and 3-4, adjusting a pulse duration (¶ 0053, Chen’s controller may increase the length of time for a pulse) used to deliver the gas mixture (132) to the process chamber (110).

Regarding claim 29, Chen discloses, in figures 1 and 3-4, adjusting the pulse duration by ending the pulse duration when a total mole amount of process gas delivered is greater than or equal to a process gas mole delivery per pulse setpoint (¶ 0054, Chen’s pulse duration may be increased “until an adequate amount” of precursor “has been delivered”, the examiner construes Chen’s system ends a duration once the amount needed for a process cycle has been delivered).

Regarding claim 30, Chen discloses, in figures 1 and 3-4, adjusting a flow setpoint of the gas mixture (132) during the pulse (see Chen’s claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20050095859; “Chen”) as applied to claims 3 and 19 respectively.

Regarding claim 4, Chen fails to explicitly disclose the system sets an initial flow setpoint in inverse proportion to the received concentration of process gas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate precursor to the process chamber. Doing so prevents initial oversaturation of the process chamber.

Regarding claim 20, Chen fails to explicitly disclose setting an initial flow setpoint in inverse proportion to the received concentration of process gas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate precursor to the process chamber. Doing so prevents initial oversaturation of the process chamber.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20050095859) as applied to claim 1 above, in view of Spartz (WO 2007008438).

Chen fails to disclose the gas concentration sensor receives a sample of gas from a sample line connected to a flowing gas mixture.
Spartz teaches, in figures 1 and 2, the gas concentration measurement system (200) is arranged to receive a sample of the gas mixture (¶ 027, “precursor gas”) from a sample line (not enumerated, see figures 1 and 2) that samples a gas flow of the gas mixture (¶ 027, “precursor gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spartz’s scheme of sampling a gas flow through a sample tube in place of Chen’s scheme of sampling a gas flow with an inline sensor as a simple substitution of known techniques. Doing so provides predictable results.

Allowable Subject Matter
Claims 5, 7, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1-4 including the pulse gas delivery system sets the initial target flow setpoint in proportion to a process gas mole delivery per pulse setpoint divided by a product of a pulse duration period multiplied by the received concentration 

Regarding claim 7, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 2 and 6 including wherein the pulse gas delivery system adjusts the flow setpoint based on a relationship:

    PNG
    media_image1.png
    96
    243
    media_image1.png
    Greyscale

where Qsp(t) is the flow setpoint, k is a mole to flow unit conversion constant, Msp is a process gas mole delivery per pulse setpoint, Qm(t) is a measured flow rate of the pulse gas delivery system, C(t) is the received process gas concentration, t is the pulse duration period, t is a current time, and t0 is an initial time of the pulse duration period. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Regarding claim 21, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 17-20 including setting the initial target flow setpoint in proportion to a process gas mole delivery per pulse setpoint divided by a product of a pulse duration period multiplied by the received concentration of the process gas. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.




    PNG
    media_image1.png
    96
    243
    media_image1.png
    Greyscale

where Qsp(t) is the flow setpoint, k is a mole to flow unit conversion constant, Msp is a process gas mole delivery per pulse setpoint, Qm(t) is a measured flow rate of the pulse gas delivery system, C(t) is the received process gas concentration, t is the pulse duration period, t is a current time, and t0 is an initial time of the pulse duration period. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.


Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856